ORDER

PER CURIAM:
Laveta Van Norman appeals from an award issued by the Labor and Industrial Relations Commission finding the Second Injury Fund liable to her for permanent partial disability benefits. She contends that the Commission erred in failing to find her permanently and totally disabled as a result of the claimed injury and her pre-existing injuries. After a thorough review of the record, we conclude that the Commission’s decision is supported by substantial and competent evidence, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).